Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/01/2020. Claim 1 is independent claims. Claims 1-18 have been examined and rejected in the current patent application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Galuten (US 2018/0239832 A1, hereinafter Galuten) in view of Khosravy (US 2015/0286730 A1, hereinafter Khosravy).  
Regarding independent claim(s) 1, Galuten discloses a method of determining a score indicative of the factual accuracy of information, comprising the steps of: receiving input data from a network of users, the input data comprising metadata, textual content and/or video content (Galuten discloses the news today is no longer provided by the morning paper or the nightly TV news but rather in an electronic news feed curated by algorithms designed to optimize advertising revenue while they entertain, disgust, delight, outrage, titillate, or horrify. Sensationalist stories dominate space at the checkout counter. Now it is very hard to tell the real from the fabricated. A current score for each of the associated media outlet, the associated journalist, and the at least one associated predefined topic may be identified based on the stored information. The input device 806 allows a user to provide input data to the processing device 800 (received over a communication network). Objective subject matter category (based on keyword metadata found in the headline and body copy). The news content should be understood to refer to any type of publication, including printed or digital text, images, video, and other media presented as factual reports, (see Galuten: Para. 0022-0035, 0041-0060 and 0075-0080). This reads on the claim concepts of a method of determining a score indicative of the factual accuracy of information, comprising the steps of: receiving input data from a network of users, the input data comprising metadata, textual content and/or video content);
determining a probabilistic content score based on the algorithmic analysis, wherein the probabilistic content score reflects a verified confidence measure for the input data (Galuten discloses Brier score is a proper score function that measures the accuracy of probabilistic predictions (probability is in the range of O to 1). Analyzed and technically evaluated to ensure that the algorithm and default requirements are appropriate, such as the machine model running algorithm. Collect (via form or import) and verify user information data must be developed (i.e. education, career history, etc.) to optimize the analysis of the reviewer’s veracity. This approach based on artificial intelligence (AI) and various social and psychological factors to generate a veracity score that can be updated continuously based on historical performance of the reviewers, journalists and periodicals, (see Galuten: Para. 0023-0035, 0041-0060 and 0065-0070). This reads on the claim concept of determining a probabilistic content score based on the algorithmic analysis, wherein the probabilistic content score reflects a verified confidence measure for the input data). 
However, Galuten does not appear to specifically disclose providing to the network of users one or more elements of reference data; performing an algorithmic analysis of the received input data in relation to the reference data.
In the same field of endeavor, Khosravy discloses providing to the network of users one or more elements of reference data; performing an algorithmic analysis of the received input data in relation to the reference data (Knosravy discloses semantic information can be inferred via a series of complementary and/or supplementary actions. The actions can verify, override, or enhance tags applied to fields or columns of data sets via manual means, e.g., human input entered by hand (information can be obtained over networks, such as the Internet). A graphical user interface, receiving input via the graphical user interface and updating the relationship information based upon the input (matches can be presented to a user). Based upon the format or other parameters, one or more reference data sets, e.g., with known semantic types, can be selected to check values of the fields (identifying when the structures of the values match a pre-configured pattern, selecting the at least one reference data set, wherein the known semantic type associated with the at least one reference data set corresponds to the pre-configured pattern). Algorithms can be used to infer information about semantics, e.g., weighted matching techniques can be employed, manual review of a subset of query results, community review of the subset of query results (e.g., like Wikipedia approval), assignment of data quality scores. A user may enter commands and information into the computer through input devices (Receive input, via the user interface and Update the relationship information based upon the received input), (see Khosravy: Para. 0033-0045, 0065-0080, 0131 and FIG. 9). This reads on the claim concepts of providing to the network of users one or more elements of reference data; performing an algorithmic analysis of the received input data in relation to the reference data); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scored based associated media for news and journalist of Galuten in order to have incorporated the reference data sets, e.g., with known semantic types, as disclosed by Khosravy, since both of these mechanisms are directed to learned semantic information, the information-as-a-service system can discover relationships between data sets via the overlapping fields or columns. For instance, the information-as-a-service system can generate mash-ups, e.g., joins or links between data sets, which can expose previously unknown correlations among data in the data sets. The mash-ups can form the basis of rich visualizations of data relationships and/or user interfaces provided to users of the system. The evolution of network storage farms capable of storing terabytes of data (with potential for petabytes, exabytes, etc. of data in the future) has created an opportunity to mimic the local scenario in a cloud, with separation of the primary device and the external storage. Algorithm analysis is an important part of computational complexity theory, which provides theoretical estimation for the required resources of an algorithm to solve a specific computational problem. Most algorithms are designed to work with inputs of arbitrary length. Analysis of algorithms is the determination of the amount of time and space resources required to execute it. Because of the complex connections between domains and applications made up of reference data, managing that data can present some challenges. It can be used in data management to define the characteristics of an identifier. A branch of artificial intelligence that enables systems to find new and better solutions automatically by learning from mistakes and experiences. The more data and experience an algorithm have access to, the better it becomes in the future. semantic analysis of a corpus is the task of building structures that approximate concepts from a large set of documents. Semantic AI combines thoroughly selected methods and tools that solve the most common use cases such as classification and recommendation in social network. Incorporating the teachings of Khosravy into Galuten would produce a semantic information that describes data sets is inferred based upon a semantic analysis performed on data sets retained within a data repository, as disclosed by Khosravy, (see Abstract).
Regarding dependent claim(s) 2, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising the step of: automatically detecting the input data as misleading content based on the algorithmic analysis, wherein the misleading content is verified by the probabilistic content score (Galuten discloses it may nevertheless be deceptive or misleading to certain audiences who consume such content without the context that the presently disclosed scores and veracity indicators provide. A score generated for the account that shared the content with a high likelihood of being false. A number of incomplete (and therefore misleading) statements made without available context, a number of corrections, and conversely, a number of false/inaccurate or incomplete/misleading statements that are allowed to go uncorrected and for what periods of time (evaluated to identify a number of false/ fact-check in order to identify). A social media user may be provided with tools to automatically filter through such content so that content with a high likelihood of being false/fiction (statements identified as being moderately likely to be false) and a veracity score may be scored based on the identified current scores for the associated media outlet, (see Galuten: Para. 0034-0040). This reads on the claim concept of further comprising the step of: automatically detecting the input data as misleading content based on the algorithmic analysis, wherein the misleading content is verified by the probabilistic content score).
Regarding dependent claim(s) 3, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising the step of: identifying one or more individual claims within the input data, wherein each individual claim is operable to receive a separate content score (Galuten discloses this screening generates a score or rank (Individual Differences Screening Score (IDSS) that is regularly checked to ensure a threshold level of objectivity (the individual journalist generating the content). The reliability of the individual journalist is given a Journalist Reliability (JR) Score. The JR score is determined by assessing the reliability of the individual journalist or the producer behind the news item. News content may be received over a communication network. The received news content may be evaluated to identify an associated media outlet, an associated journalist, and at least one associated predefined topic. The input device allows a user to provide input data to the processing device, (see Galuten: Para. 0034-0055, 0060-0070, 0085 and FIG. 1). This reads on the claim concept of further comprising the step of: identifying one or more individual claims within the input data, wherein each individual claim is operable to receive a separate content score).                                                
Regarding dependent claim(s) 4, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further wherein the algorithmic analysis is performed using the metadata associated with the input data (Galuten discloses determinations of news veracity may rely on combinations of natural language processing, artificial intelligence/machine learning, and recursive application of the evolving learning dataset (algorithmic analysis). Objective subject matter category (based on keyword metadata found in the headline and body copy). Predefined topic categories, links and other digital metadata, hash values and other digital signatures, keywords or images present within the item, and other characteristics known in the art for evaluating print and digital content. The input device allows a user to provide input data to the processing device, (see Galuten: Para. 0028-0062 and 0055-0085). This reads on the claim concept of wherein the algorithmic analysis is performed using the metadata associated with the input data).
Regarding dependent claim(s) 7, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising stance detection in relation to the input data (Galuten discloses each item of news content may therefore be associated with certain characteristics that may be tracked and analyzed, including associated media outlet that (re )published, associated journalist(s) that contributed, predefined topic(s), other parties that shared the item, predefined topic categories, links and other digital metadata, hash values and other digital signatures, keywords or images. As artificial intelligence techniques are also applied, the learning set may be expanded and refined so as to allow for recognition of such falsities even when alterations or synonyms are used in attempts to circumvent the detection of obvious falsities (Faked images (an input/output (IO) interface) may also be digitally altered to represent falsities. Such images may likewise be analyzed and tracked based on similar characteristics), (see Galuten: Para. 0024-0040 and 0075-0085). This reads on the claim concepts of further comprising stance detection in relation to the input data).  
Regarding dependent claim(s) 9, the combination of Galuten and Khosravy discloses the method as in claim 1. However, Galuten does not appear to specifically disclose wherein the reference data is selected from a database: optionally wherein the database is stored in one or more computational clouds.
    In the same field of endeavor, Khosravy discloses wherein the reference data is selected from a database: optionally wherein the database is stored in one or more computational clouds (Khosravy discloses based upon the format or other parameters, one or more reference data sets, e.g., with known semantic types, can be selected to check values of the fields or columns. A data set stored in a data repository, identifying a format corresponding to the subset of data, selecting at least one reference data set based upon the format, wherein the at least one reference data set is associated with a known semantic type. Cloud storage providers attempt to collect data from various providers. For content providers (any data type; any cloud), using any platform, (see Khosravy: Para. 0032-0042 and 0077-0113). This reads on the claim concepts of wherein the reference data is selected from a database: optionally wherein the database is stored in one or more computational clouds).
Regarding dependent claim(s) 10, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses wherein the step of determining the probabilistic content score based on the algorithmic analysis comprises assigning one or more adjustable weights to the input data (Galuten discloses the VIN may be adjusted over time with greater weight be given, for example, to more recent variables. The veracity score is weighted based on the imputed and historical data around the particular reviewer's accuracy in regard to that particular article, journalist or publication (algorithms weighted based on the specific characteristics of the news item being evaluated). News content is received and evaluated to identify an associated media outlet, an associated journalist, and an associated predefined topic. The scoring mechanism to ensure that it is constantly being updated to reflect changes in the information, (see Galuten: Para. 0030-0045). This reads on the claim concepts of wherein the step of determining the probabilistic content score based on the algorithmic analysis comprises assigning one or more adjustable weights to the input data).
Regarding dependent claim(s) 11, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising the step of: generating an overlay in relation the input data, the overlay comprising one or more content scores in relation to the input data (Galuten discloses Similar to the MOR scores discussed above, an initial base score may be assigned based on a panel of experts and refined over time as new data (e.g., new news content items, including new articles, new videos, and new social media posts/sharing activity) is evaluated. Such images may likewise be analyzed and tracked based on similar characteristics which is the video makes a false statement, the video may be paused to play inserted machine-generated content (e.g., video, audio, scrolling text) that identifies the likelihood of falsity and provides any appropriate context to correct any falsity. The MOR, JR, AP and RA initial weightings may be initially based in large part on input from experts in the field. The AI systems continuously analyzes new content against the learning set, identifies new data to add to the learning set, and refines the weightings as such data become available. The learning set may be expanded and refined so as to allow for recognition of such falsities and detection of obvious falsities (identify a number of false), (see Galuten: Para. 0031-0058). This reads on the claim concept of further comprising the step of: generating an overlay in relation the input data, the overlay comprising one or more content scores in relation to the input data). 
Regarding dependent claim(s) 12, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising the step of: compiling a plurality of content scores into a truth score (Galuten discloses the system generates the VIN score taking together the MOR, JR and AP Scores, which provides a user light green for moderate likelihood of truth, and bright green for high likelihood of truth. Such a system may be implemented by a website, by a browser (e.g., plug-in), or operating system application, (see Galuten: Para. 0041-0052). This reads on the claim concepts of further comprising the step of: compiling a plurality of content scores into a truth score). 
Regarding dependent claim(s) 13, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses further comprising the step of: compiling a plurality of content scores and/or truth scores into a credibility index (Galuten discloses the AP score is combined with the MOR and JR Scores to establish the Veracity Index Number (VIN). The system generates the VIN score taking together the MOR, JR and AP Scores, which provides a user, such a score may further be associated with visual indicators (e.g., bright red for high likelihood of falsity, light red for moderate likelihood of falsity, white or yellow for equal likelihoods of truth and falsity, light green for moderate likelihood of truth, and bright green for high likelihood of truth. Such a system may be implemented by a website, by a browser (e.g., plug-in), or operating system application, (see Galuten: Para. 0041-0052). This reads on the claim concepts of further comprising the step of: compiling a plurality of content scores and/or truth scores into a credibility index).            
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galuten (US 2018/0239832 A1, hereinafter Galuten) in view of Khosravy (US 2015/0286730 A1, hereinafter Khosravy) and McNally et al. (US 2009/0165128 A1, hereinafter McNally). 
Regarding dependent claim(s) 5, the combination of Galuten and Khosravy discloses the method as in claim 4. However, the combination of Galuten and Khosravy do not appear to specifically disclose wherein the metadata comprises one or more of: a profile of one or more users; one or more authors; a location; and/ or professional details regarding one or more authors and/ or one or more publishing bodies.
In the same field of endeavor, McNally discloses wherein the metadata comprises one or more of: a profile of one or more users; one or more authors; a location; and/ or professional details regarding one or more authors and/ or one or more publishing bodies (McNally discloses the knol user interface can provide an author page including content about the author. Examples of content that can be included in an author page are: a picture of the author; author's name; statistical information and author’s profile. Commonality between users and between particular pieces of content may be determined with the assistance of user bias/profile module 212. Such a module may take a familiar form, and may permit users to enter certain demographic data or other data that may reflect on the interests of the user. The knol user interface can provide a page editor. In an edit mode, the author and authorized users (e.g., collaborators) can modify page-level properties and rearrange components within the knol. For example, subject to permission limits, the page editor can be used to edit meta information about a knol. Knol metadata can be a node associated in a one-to-one relationship with a knol and includes metadata about that knol. For example, related knols, discussions, edits and authors can be included in knol metadata. Author pages 316 included in the data store 312 provide information about authors of the knol content (all of the properties describing an author). Publishers 406 may manage the organization and development of content in cooperation with authors (publishing bodies/track the reputation regardless of where the author is publishing), (see McNally: Para. 0066-0088, 0099-0105 and 0157-0173). This reads on the claim concepts of wherein the metadata comprises one or more of: a profile of one or more users; one or more authors; a location; and/ or professional details regarding one or more authors and/ or one or more publishing bodies). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scored based associated media for news with reference data sets of Galuten and Khosravy in order to have incorporated one or more authors, as disclosed by McNally, since both of these mechanisms are directed to a community of content creators, or authors, and users who read content created by those authors. The users can themselves be authors, either of original works or of reviews or comments concerning original content provided by others, or comments on comments made by other users. The systems here may provide authorship tools to assist in such content creation and submission, tools for signing content, and tools for managing user reputations (e.g., as determined by reviews that other users provide for content). In addition, various mechanisms may be provided to reward authors for submitting high-quality content, including financial awards and social awards. The online content items are received that are authored by multiple authors for online publication. For each online content item, a reputation score is determined for the corresponding author. The reputation score can be based on one or more reviews of the online content item provided by one or more reviewers other than the author. An online content item from the multiple online content items is published, which includes displaying an advertisement in conjunction with displaying the online content item. A share of revenue for the author of the online content item for displaying the advertisement is determined based at least in part on the reputation score of the author. Content Scoring is the process of assessing and quantifying the true potential of content by tracking how individual content pieces perform in generating and converting leads. A way to evaluate the performance and potential of the content produced by author work. Incorporating the teachings of McNally into Galuten and Khosravy would produce online content from multiple contributors is received at one or more first computers for public online display. An authentication score is determined for a contributor of the multiple contributors, as disclosed by McNally, (see Abstract). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Galuten (US 2018/0239832 A1, hereinafter Galuten) in view of Khosravy (US 2015/0286730 A1, hereinafter Khosravy) and Kulkarni et al. (US 2020/0004882 A1, hereinafter Kulkarni).    
Regarding dependent claim(s) 6, the combination of Galuten and Khosravy discloses the method as in claim 1. Galuten further discloses wherein the algorithmic analysis comprises any one or more of: Reviewing known measures of journalistic quality; reviewing one or more headlines in relation to the input data; reviewing the source of the input data; reviewing the relationship between the source of the input data and one or more users; reviewing the domain from which the input data is received, in particular autobiographical data obtained from the domain; reviewing the format of the input data (Galuten discloses a group of subject matter expert reviewers can form the initial participants from which the data informing default requirements of the VIN' s score are determined and gathered. For example, a journalist with a medical degree is presumed to know more about a viral outbreak than one with an architecture degree. Such analyses may be initially performed by a set of expert reviewers, and initial base scores determined therefrom. The system includes algorithms to establish objectivity scores for reviewers. The content produced by each journalist may be evaluated according to similar metrics and factors as for the media outlets (judge how confident or wary they should be of the quality of the information in the content item). Objective subject matter category (based on keyword metadata found in the headline and body copy), Domain name: down-weighting results from sites that are variations of true media outlet names; types, like Wordpress, etc., Number of orthographic errors within the content, AP-style (or other established publishing style-book standards) grammar, Sentiment analysis to rate level of emotional language versus neutral language. The technical difficulties in evaluating a likelihood of veracity are manifold. One difficulty is evaluating the source, in terms of both the media outlet and the individual journalist generating the content (identify a source of an image providing the news item). Media ownership status (coded according to whether media ownership status is by a single individual, a for-profit consortium, a family, unidentified etc.), (see Galuten: Para. 0024-0032, 0038-0056 and 0059-0075). This reads on the claim concept of wherein the algorithmic analysis comprises any one or more of: Reviewing known measures of journalistic quality; reviewing one or more headlines in relation to the input data; reviewing the source of the input data; reviewing the relationship between the source of the input data and one or more users; reviewing the domain from which the input data is received, in particular autobiographical data obtained from the domain; reviewing the format of the input data);   
However, the combination of Galuten and Khosravy do not appear to specifically disclose reviewing one or more previously obtained probabilistic content scores in relation to one or more professional details regarding one or more authors and/ or one or more publishing bodies and/ or one or more users; considering the content density of the input data; considering the presence of hyperbole and/or propaganda and/or bias within the input data; evaluating the number of claims referenced within the input data, particularly the proportion of verified and unverified claims; and/ or examining linguistic cues within the input data as part of a natural language processing (NLP) computational stage. 
In the same field of endeavor, Kulkarni discloses reviewing one or more previously obtained probabilistic content scores in relation to one or more professional details regarding one or more authors and/ or one or more publishing bodies and/ or one or more users (Kulkarni discloses a probability value representing a misinformation confidence for the URL based on the performed misinformation probability analysis can be received from the misinformation probability service. Some solutions related to misinformation detection involve a computation intensive fact checking. This is the process of isolating claims made in an article, cross-referencing them to a source of ground truth, and rating the claims as true or false. If an article contains false assertions, then it is likely to be fake news and identifying content that have a likelihood of being stories with the intent to misinform as opposed to misprints or errors. The threshold can be optimally chosen based on, for example, the precision-recall or AUC curves-such as the threshold with the maximum Fl score. Combining these linguistic profiles with some metadata, such as author, publisher, and date of publication, allows for an evaluation of whether an article fits into one of these categories of misinformation. In an example, the URL may be received when a user is at a media aggregator, such as a social media application, a search engine, or any other website that presents the user with multiple articles from varied sources, (see Kulkarni: Para. 0019-0030, 0035-0045 and 0052-0074). This read reviewing one or more previously obtained probabilistic content scores in relation to one or more professional details regarding one or more authors and/ or one or more publishing bodies and/ or one or more users);
considering the content density of the input data; considering the presence of hyperbole and/or propaganda and/or bias within the input data; evaluating the number of claims referenced within the input data, particularly the proportion of verified and unverified claims; and/ or examining linguistic cues within the input data as part of a natural language processing (NLP) computational stage (Kulkarni discloses input devices and their associated processing elements capable of receiving user input. The misinformation results can provide an amount of criticality to consider when consuming the article, instead of accepting the article without thought. There are two branches of research: identifying hallmarks of lying itself and categorizing texts. Identifying a lie has much broader applications, including fake review detection in addition to fake news detection. Based on the ratings of the constituent claims, the whole article is rated for 'fakeness'. Knowledge-based approaches fact-check claims (claims as true or false). The misinformation detection service 115 can implement any suitable machine learning/deep learning model applying the described feature sets (NLP), (see Kulkarni: Para. 0019-0035, 0086-0105 and 0131-0135). This reads on the claim concepts of considering the content density of the input data; considering the presence of hyperbole and/or propaganda and/or bias within the input data; evaluating the number of claims referenced within the input data, particularly the proportion of verified and unverified claims; and/ or examining linguistic cues within the input data as part of a natural language processing (NLP) computational stage).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scored based associated media for news with reference data sets of Galuten and Khosravy in order to have incorporated hyperbole and/or propaganda, as disclosed by McNally, since both of these mechanisms are directed to a determination can be made of whether the URL is from a distrusted domain. If the URL is from a distrusted domain, a misinformation notification can be provided to a source of the request without performing machine intelligence activities. If the URL is not from a distrusted domain, a determination of whether the URL is a previously received URL can be made. If the URL is a previously received URL, cached information of the previously received URL can be provided from a data resource (and thus also avoid having to perform the machine intelligence activities). If the URL is not a previously received URL, a determination can be made as to whether the content referenced by the URL is a duplicate content. If the content referenced by the URL is the duplicate content, cached information of a URL referencing the duplicate content can be provided from the data resource. The topic of "fake news", generally defined as false stories or misinformation-that appear to be news, and which are spread on the Internet or across other media, has come to the forefront of public debate. In some cases, misinformation is used to draw traffic to a site and increase online advertising revenue. In some cases, misinformation is used by hostile actors for political or financial gain or disruption. In some cases, misinformation is spread as a joke. Users have a hard time knowing what content to trust as "real news". Natural Language Processing (NLP) is a tool that uses computer science, AI concepts, linguistics, and data to allow computers to understand human language – both written and verbal. It converts written or spoken words into data and makes it possible for devices to communicate with each other. Text data is widely used to understand the behavior of customers and users towards services. For example, companies use product reviews to understand customers’ opinions on products. Based on similar analyses, customers can be classified into groups and make specific decisions for customers who are unhappy. Incorporating the teachings of Kulkarni into Galuten and Khosravy would produce techniques are presented for providing misinformation detection in online content. The described techniques can identify instances of misinformation in online content and pass a misinformation result to the user, as disclosed by Kulkarni, (see Abstract).
Regarding dependent claim(s) 8, the combination of Galuten and Khosravy discloses the method as in claim 7. However, the combination of Galuten and Khosravy do not appear to specifically disclose wherein the stance detection comprises analysing data from a plurality of trusted sources: optionally wherein the data from a plurality of trusted sources relates to the same and/or related subject matter as the input data; and/or further optionally wherein the data from a plurality of trusted sources comprises crowdsourced data.
In the same field of endeavor, Kulkarni discloses wherein the stance detection comprises analysing data from a plurality of trusted sources: optionally wherein the data from a plurality of trusted sources relates to the same and/or related subject matter as the input data; and/or further optionally wherein the data from a plurality of trusted sources comprises crowdsourced data (Kulkarni discloses the URL may be determined to be trusted. If the domain is found in the blacklist of domains (e.g., a list of people or products viewed with suspicion or disapproval) the domain of the URL may be determined to be distrusted (analyze the URL). The system may provide a "no misinformation" or "low probability of misinformation" notification (detection service). The feature set can also include one or more of external link counts, user trust scores, and user voting. For example, a user may consider the misinformation result provided, but think it's wrong (or correct). The user can vote on the misinformation result. The machine learning model can be trained on an aggregated dataset of a plurality of articles from a variety of sources, topics, and lengths.  The classification of the misinformation includes determining a misinformation result by assigning a misinformation category to the misinformation, (see Kulkarni: Para. 0035-0055 and 0060-0075). This reads on the claim concepts of wherein the stance detection comprises analysing data from a plurality of trusted sources: optionally wherein the data from a plurality of trusted sources relates to the same and/or related subject matter as the input data; and/or further optionally wherein the data from a plurality of trusted sources comprises crowdsourced data).        
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Galuten (US 2018/0239832 A1, hereinafter Galuten) in view of Khosravy (US 2015/0286730 A1, hereinafter Khosravy) and Shukla et al. (US 2018/0246974 A1, hereinafter Shukla). 
Regarding dependent claim(s) 14, the combination of Galuten and Khosravy discloses the method as in claim 1. However, the combination of Galuten and Khosravy do not appear to specifically disclose further comprising the step of: providing the probabilistic content score to a search engine and/ or a news feed, wherein the probabilistic content score is used to rank results delivered by the search engine and/ or the news feed.
In the same field of endeavor, Shukla discloses further comprising the step of: providing the probabilistic content score to a search engine and/ or a news feed, wherein the probabilistic content score is used to rank results delivered by the search engine and/ or the news feed (Shukla discloses search engines (e.g., web-based search engines provided by various vendors, including, for example, Google®, Microsoft Bing®, and Yahoo®) provide for searches of online information that includes searchable content (e.g., digitally stored electronic data), such as news websites (e.g., websites for the NY Times®, Wall Street Journal®, Washington Post®, and/or other news websites), social networking websites. The probability that a user is interested in a particular interest can be used to increase or decrease an endorsement score associated with the particular interest by a particular amount. Analyzing the online content to determine a plurality of interests associated with the user account, assigning an endorsement score to each of the plurality of interests, and ranking the plurality of interests based on a confidence score (feed based on a user's interests and ranking the plurality of interests), (see Shukla: Para. 0038-0070, 0142 and 0265-0288). This reads on the claim concepts of further comprising the step of: providing the probabilistic content score to a search engine and/ or a news feed, wherein the probabilistic content score is used to rank results delivered by the search engine and/ or the news feed).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scored based associated media for news with reference data sets of Galuten and Khosravy in order to have incorporated the search engine, as disclosed by Shukla, since both of these mechanisms are directed to a website is an example of a type of web service. A website is typically a set of related web pages that can be served from a web domain. A website can be hosted on a web server or appliance. A publicly accessible website can generally be accessed via the Internet. The publicly accessible collection of websites is generally referred to as the World Wide Web (WWW). Search engines generally index website content, such as web pages of crawled websites, and then identify relevant content (e.g., URLs for matching web pages) based on matches to keywords received in a user query that includes one or more terms or keywords. For example, a search engine can perform a search based on the user query and output results that are typically presented in a ranked list, often referred to as search results or hits (e.g., links or URis/URLs for one or more web pages and/or websites). The search results can include web pages, images, audio, video, database results, directory results, information, and other types of data. Incorporating the teachings of Shukla into Galuten and Khosravy would produce a content feed includes determining a plurality of interests for a user, wherein the user is associated with a user account; searching one or more websites based on the plurality of interests associated with the user; generating an index that includes a plurality of web documents and relationships between each of the plurality of web documents; and generating a content feed that includes at least a subset of the plurality of web documents based on a ranking, wherein the ranking is based on the plurality of interests associated with the user, as disclosed by Shukla, (see Abstract). 
Regarding dependent claim(s) 15, the combination of Galuten and Khosravy discloses the method as in claim 14. However, the combination of Galuten and Khosravy do not appear to specifically disclose further comprising the step of: providing the truth score to the search engine and/ or the news feed, wherein the truth score is used to rank results delivered by the search engine and/ or the news feed.         
In the same field of endeavor, Shukla discloses further comprising the step of: providing the truth score to the search engine and/ or the news feed, wherein the truth score is used to rank results delivered by the search engine and/ or the news feed (Shukla discloses search engines (e.g., web-based search engines provided by various vendors, including, for example, Google®, Microsoft Bing®, and Yahoo®) provide for searches of online information that includes searchable content (e.g., digitally stored electronic data), such as news websites (e.g., websites for the NY Times®, Wall Street Journal®, Washington Post®, and/or other news websites), social networking websites. The probability that a user is interested in a particular interest can be used to increase or decrease an endorsement score associated with the particular interest by a particular amount. Analyzing the online content to determine a plurality of interests associated with the user account, assigning an endorsement score to each of the plurality of interests, and ranking the plurality of interests based on a confidence score (truth score) and feed based on a user's interests and ranking the plurality of interests), (see Shukla: Para. 0038-0070, 0142 and 0265-0288). This reads on the claim concepts of further comprising the step of: providing the truth score to the search engine and/ or the news feed, wherein the truth score is used to rank results delivered by the search engine and/ or the news feed). 
Regarding dependent claim(s) 16, the combination of Galuten and Khosravy discloses the method as in claim 15. However, the combination of Galuten and Khosravy do not appear to specifically disclose further comprising the step of: providing the credibility index to the search engine and/ or the news feed, wherein the credibility index is used to rank results delivered by the search engine and/ or the news feed. 
In the same field of endeavor, Shukla discloses further comprising the step of: providing the credibility index to the search engine and/ or the news feed, wherein the credibility index is used to rank results delivered by the search engine and/ or the news feed (Shukla discloses Techniques for generating an index for an enhanced search based on user interests are also disclosed. A system/process/computer program product for generating an index for enhanced search based on user interests includes aggregating a plurality of documents associated with one or more entities, wherein the documents (e.g., web documents including web pages, social network posts, or other online documents). Search engines (e.g., web-based search engines provided by various vendors, including, for example, Google®, Microsoft Bing®, and Yahoo®) provide for searches of online information that includes searchable content (e.g., digitally stored electronic data), such as news websites (e.g., websites for the NY Times®, Wall Street Journal®, Washington Post®, and/or other news websites), social networking websites. ranking the plurality of interests based on a confidence score that is based on the endorsement score associated with each of the plurality of interests, such as further described below). For example, the content feed can be delivered as a user content feed provided via an interface of an application (e.g., app) executed on the user's client device (e.g., a laptop, tablet, mobile phone, watch, or other computing device) and generates a content feed based on the user's interests and results of documents that match the user's interests, (see Shukla: Para. 0038-0068 and 0070-0095). This reads on the claim concepts of further comprising the step of: providing the credibility index to the search engine and/ or the news feed, wherein the credibility index is used to rank results delivered by the search engine and/ or the news feed). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galuten (US 2018/0239832 A1, hereinafter Galuten) in view of Khosravy (US 2015/0286730 A1, hereinafter Khosravy) and Lessin et al. (US 2013/0282810 A1, hereinafter Lessin). 
Regarding dependent claim(s) 17, the combination of Galuten and Khosravy discloses the method as in claim 1. However, the combination of Galuten and Khosravy do not appear to specifically disclose further comprising a step of: manually determining and/or verifying the probabilistic content score, wherein the manual determination and/ or verification is provided via a user interface.
In the same field of endeavor, Lessin discloses further comprising a step of: manually determining and/or verifying the probabilistic content score, wherein the manual determination and/ or verification is provided via a user interface (Lessin disclose social networking systems have enabled users to share information about themselves, their friends, and their interests and preferences in real-world concepts with other users and entities, such as their favorite movies, musicians, celebrities, soft drinks, hobbies, sports teams, and activities. An agent may manually determine its own reputation score through an interface with the social networking system 100, such as a user interface, an application programming interface (API), or other communication method with the social networking system. Probabilistic information may be collected from various sources for a claim, and a social networking system and calculated probability that the claim is true, which is associated confidence score for the claim. Manually determine factors in a claim model, such as determining weights for different factors using the claim evaluation module, (see Lessin: Para. 0097-00110, 0120-0130, 0134-0153 and 0193). This reads on the claim concepts of further comprising a step of: manually determining and/or verifying the probabilistic content score, wherein the manual determination and/ or verification is provided via a user interface). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the scored based associated media for news with reference data sets of Galuten and Khosravy in order to have incorporated the manual determination and a user interface, as disclosed by Lessin, since both of these mechanisms are directed to a social graph, which records the actions of users in a social networking system, may be modeled at least in part as a collection of claims. Each claim is associated with an author, an audience, and content that represents an assertion. Probabilistic information may be collected from various sources for a claim, and a social networking system may then evaluate a measure of truthfulness of the assertion made in the claim. This evaluation may depend on a subjective point of view such that different users have a different measure of truthfulness about the same claim or about an assertion made in the claim. The modeling of these interactions as claims enables many applications in a social networking environment. For example, a contacts application may provide profile information about users of the social networking system to viewers based on the contexts in which the claims about the users' profile information were made. Advertisers also benefit from accurate information in marketing interest-based goods and services to users of the social networking system. However, existing systems have not provided efficient mechanisms of identifying and evaluating assertions made by users in building a social graph. Incorporating the teachings of Lessin into Galuten and Khosravy would produce claims may be evaluated for truthfulness using a probabilistic prediction model using heuristics analysis, regression analysis, and machine learning methods. A claims-based profile of users may be provided to viewers based on the contexts in which the claims were made. Viewers may view claims made about users, such as the users' biographical information, contact information, expertise, and interests, as disclosed by Lessin, (see Abstract).        
Regarding dependent claim(s) 18, the combination of Galuten and Khosravy discloses the method as in claim 17. However, the combination of Galuten and Khosravy do not appear to specifically disclose wherein the user interface is provided by an annotation tool: optionally wherein the user interface provides the one or more users a platform for any one or more of: manually assigning a probabilistic content score; manually adjusting the one or more adjustable weights in relation to the input data; detecting assertions, rumors and/ or claims; helping find reference sources against which to fact-check; assisting to determine one or more viewpoints within the textual content and/or video content; assessing the provenance of the one or more headlines in relation to the input data. 
In the same field of endeavor, Lessin discloses wherein the user interface is provided by an annotation tool: optionally wherein the user interface provides the one or more users a platform for any one or more of: manually assigning a probabilistic content score; manually adjusting the one or more adjustable weights in relation to the input data; detecting assertions, rumours and/ or claims (Lessin discloses the social networking system, such as a user interface on the social networking system that provides for display the accessible claims on the social networking system. In one example, a claim in a social networking system may include any user generated content, such as a status update, photo, video, link, message, or comment. An agent may manually determine its own reputation score through an interface with the social networking system 100, such as a user interface, an application programming interface (API), or other communication method with the social networking system. Probabilistic information may be collected from various sources for a claim, and a social networking system and calculated probability that the claim is true, which is associated confidence score for the claim. Manually determine factors in a claim model, such as determining weights for different factors using the claim evaluation module. As a result, claims made by an expert may have an "expert adjustment" such that the truth coefficients for claims made by the expert in the topic of their expertise have a higher truth coefficient than non-experts. other types of information may be used in determining models for claims, including social validation, trust coefficients of indirect connections, factors used in determining affinity scores, manual adjustments by agents, factors used in determining whether an agent is generating spam or malware on the social networking system 100, negative feedback received about claims. Analysis may also be used to keep track of the assertions made by users and discount assertions made by users that have a low reputation score based on previous assertions made by those users. An agent may report to the social networking system 100 that a claim includes bad information by attempting to use the information included in the claim, (see Lessin: Para. 0033-0050, 0097-00110, 0120-0130, 0132-0153 and 0193). This reads on the claim concepts of wherein the user interface is provided by an annotation tool: optionally wherein the user interface provides the one or more users a platform for any one or more of: manually assigning a probabilistic content score; manually adjusting the one or more adjustable weights in relation to the input data; detecting assertions, rumours and/ or claims); 
helping find reference sources against which to fact-check; assisting to determine one or more viewpoints within the textual content and/or video content; assessing the provenance of the one or more headlines in relation to the input data (Lessin discloses the social networking system 100 is a subjective assertion of a fact based on a particular viewpoint, there is no absolute truth of any statement made on the social networking system 100. The social networking system 100 may approximate the truthfulness of a statement based on other claims, but any evaluation of "truth" or "likelihood" is made from a particular point of view, such as a viewing agent's point of view, or perspectives of other users connected to a subject user. A claim in a social networking system may include any user generated content, such as a status update, photo, video, link, message, or comment (a topic in the social networking system, such as Whitney Houston). The social networking system 100 may determine one or more "truth coefficients" for a claim object 116 based on information, (see Lessin: Para. 0033-0050, 0097-0110, 0118-0130, 0132-0153 and 0193). This reads on the claim concepts of helping find reference sources against which to fact-check; assisting to determine one or more viewpoints within the textual content and/or video content; assessing the provenance of the one or more headlines in relation to the input data); and/or
However, the combination of Khosravy and Lessin do not appear to specifically disclose assisting with a semi-automated probabilistic content scoring procedure; and/ or further optionally wherein the user interface carries out an onboarding process for the one or more users, develop reputation points for effectively moderating textual and/ or video content and assigning and/ or verifying the probabilistic content score.
In the same field of endeavor, Galuten discloses assisting with a semi-automated probabilistic content scoring procedure; and/ or further optionally wherein the user interface carries out an onboarding process for the one or more users, develop reputation points for effectively moderating textual and/ or video content and assigning and/ or verifying the probabilistic content score (Galuten discloses an automated system for objectively quantifying the likelihood of veracity based on specified factors and for visually indicating such quantified identifications on computing device displays in realtime or dose to real-time. For example, after an individual in the video makes a false statement, the video may be paused to play inserted machine-generated content (e.g., video, audio, scrolling text) that identifies the likelihood of falsity and provides any appropriate context to correct any falsity (score assigned to the media outlet), such content, the specific website or media channel, and other factors. The system generates the VIN score taking together the MOR, JR and AP Scores, which provides a user an objective metric in real-time that allows them to judge how confident or wary they should be of the quality of the information in the content item. Reputation (and associated likelihood of veracity) depends on the field of review. News content should be understood to refer to any type of publication, including printed or digital text, images, video, and other media presented as factual reports (identifies the likelihood of falsity), (see Galuten: Para. 0022-0044). This reads on the claim concepts of assisting with a semi-automated probabilistic content scoring procedure; and/ or further optionally wherein the user interface carries out an onboarding process for the one or more users, develop reputation points for effectively moderating textual and/ or video content and assigning and/ or verifying the probabilistic content score). 
                                                              Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164